              Case 1:18-cv-00675-LY Document 31 Filed 02/11/20 Page 1 of 1

                                         UNITED STATES DISTRICT COURT
                                             OFFICE OF THE CLERK
                                              W ESTERN D ISTRICT OF T EXAS




                                                                                      501 W est 5th Street, Suite 1100
W illiam G. Putnicki
                                                                                                 Austin, Texas 78701
                                                                                                        512-916-5896
                                                 February 11, 2020

M. Rae Nadler-Olenick
P.O. Box 7486
Austin, Texas 78713


                       USCA#: 19-51069 / USDC#: 1:18-cv-675 LY
                       United States of America v. Walter Olenick, M. Rae Nadler-Olenick

Dear Ms. Nadler-Olenick:

In connection with this appeal, the following documents are transmitted to you for the preparation of
your appellate brief.

   X       Record on appeal consisting of: 1 DVD


If you have any questions, feel free to contact me at (512) 916-5896 ext. 8712.

Sincerely,



Deanna Massie, Deputy Clerk
Enc.
